              Case 2:20-cv-00805-EJY Document 19 Filed 09/21/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   MARCELO ILLARMO, MASBN 670079
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8944
     Facsimile: (415) 744-0134
 6   E-Mail: marcelo.illarmo@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12   CARLOS ALVIZO,                             )
                                                )   Case No.: 2:20-cv-00805-EJY
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )   (SECOND REQUEST)
16                                              )
                   Defendant.                   )
17                                              )
18
19

20

21

22

23

24

25

26
               Case 2:20-cv-00805-EJY Document 19 Filed 09/21/20 Page 2 of 4




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3
     Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4
     Complaint are due to be filed by September 25, 2020. This is the Commissioner’s second request for an
 5
     extension. The following provides the Court with an updated status of the agency’s ability to prepare
 6

 7   CARs.

 8           Defendant makes this request in good faith and for good cause, because the eCAR, which must be
 9   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
10
     emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
11
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
12
     for producing the eCAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). Prior to the
13

14   COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all hearing recordings,

15   which are part of the administrative record, were downloaded onto compact discs and encrypted. OAO

16   securely routed the encrypted discs to a private contractor through a daily pickup and delivery service at
17   the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor would transcribe the
18
     hearing recording and send the paper copy of the hearing transcript back to OAO. OAO personnel would
19
     then scan the hearing transcript into the electronic record or place the hearing transcript in the paper case
20
     file. Thereafter, OAO personnel would assemble the administrative record in a prescribed order. After
21

22   the advent of COVID-19, the Agency has taken a number of concrete steps to transition its years-old in

23   person CAR preparation process to a fully virtual one.

24           As detailed in the attached declarations from Jebby Rasputnis, Executive Director of the OAO,
25
     and Christianne Voegele, Chief of the Court Case Preparation and Review Branch 1, and Acting Chief of
26
     the Court Case Preparation and Review Branch 3, of OAO, OAO has been actively pursuing mitigation


     Unopposed Mot. for Ext.; No. 2:20-cv-00805-EJY    1
               Case 2:20-cv-00805-EJY Document 19 Filed 09/21/20 Page 3 of 4




 1   efforts to allow the remote preparation of administrative records to ensure a continuity of operations. For
 2
     cases in which the private contractors were already in possession of hearing recordings for transcription,
 3
     with the assistance of the Office of Acquisitions and Grants (OAG), OAO received approval to receive
 4
     these transcripts from the private contractors via secured email, e.g., using password protection and
 5
     redacted Social Security Numbers. In April 2020, OAO began receiving such hearing transcripts from
 6

 7   private contractors via secured email.

 8           For cases in which OAO had not yet submitted recordings to the private contractors before March
 9   16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
10
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
11
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
12
     that arose, particularly with large files.
13

14           As indicated by the Rasputnis declaration, the Commissioner must navigate and overcome five

15   simultaneous challenges as it transitions the preparation of eCARs from an in-person process to a

16   completely virtual one:
17           1. Obtaining the appropriate technology, subject to Federal purchasing rules;
18
             2. Retraining staff on the new procedures and new technology, which differ quite dramatically
19
     from the old ones;
20
             3. Adhering to the Federal government protections for personally identifiable information (PII);
21

22           4. Working with outside vendors for transcription services, including obtaining a new vendor

23   subject to Federal contracting rules; and

24           5. Completing security clearance processes for any new employees and any employees of new
25
     vendors before allowing access to PII and other sensitive information of the vendors. While the agency
26
     has worked hard to overcome challenges related to this transition, the agency estimates that it is


     Unopposed Mot. for Ext.; No. 2:20-cv-00805-EJY   2
               Case 2:20-cv-00805-EJY Document 19 Filed 09/21/20 Page 4 of 4




 1   producing CARs at approximately one-third of the level of production pre-COVID, with the hopes of
 2
     increasing that rate over the next several weeks.
 3
             In March, April, and May 2020, during the initial stages of the pandemic, Defendant requested a
 4
     90-day extension when the CAR was unavailable. Now that OAO has regained some capability of
 5
     producing transcripts, the Commissioner has reduced the length of extension requested to 60 days. In
 6

 7   this case, given the volume of pending cases, Defendant requests a 60-day extension in which to respond

 8   to the Complaint.
 9
             OAO has prioritized CAR preparation based on objective factors, such as filing date, and is
10
     working diligently to address the backlog of CARS. Out of fairness to all social security claimants,
11
     Defendant respectfully requests that the Court defer to OAO’s prioritization of cases for CAR preparation
12
     and maintain consistency in the length of extensions granted in social security cases, absent a showing of
13
     exceptional circumstances. Counsel for Defendant further states that the Office of General Counsel
14
     (OGC) is monitoring receipt of transcripts on a daily basis and is committed to filing Answers promptly
15
     upon receipt and review of the administrative records.
16
             On September 17, 2020, the undersigned conferred with Plaintiff’s counsel, who has no opposition
17
     to the requested extension.
18
             It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
19
     and answer to Plaintiff’s Complaint, through and including November 24, 2020.
20
             Dated: September 18, 2020                       Respectfully submitted,
21
                                                             NICHOLAS A. TRUTANICH
22                                                           United States Attorney
          IT IS SO ORDERED.
23                                                           /s/ Marcelo Illarmo
                                                             MARCELO ILLARMO
24                                                           Special Assistant United States Attorney
          _____________________________
25        U.S. MAGISTRATE JUDGE

26        Dated: September 21, 2020



     Unopposed Mot. for Ext.; No. 2:20-cv-00805-EJY      3
